ACCEPTED
                                                                                          04-15-00053-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                  04-15-00053-CV                                      2/3/2015 7:50:19 PM
                                                                                            KEITH HOTTLE
                                                                                                   CLERK


                      CAUSE NO. 2015-CI-00039
THELMA FRANCO,                      §               IN THE DISTRICTFILED IN
                                                                     COURT
                                                                 4th COURT OF APPEALS
     Plaintiff and Petitioner       §                             SAN ANTONIO, TEXAS
                                    §                            02/3/2015 7:50:19 PM
                                    §                              KEITH E. HOTTLE
v.                                  §                                    Clerk
                                    §
                                    §
RODERICK J. SANCHEZ,                §               288TH JUDICIAL DISTRICT
As Director of Development Services §
for the City of San Antonio, the    §
CITY OF SAN ANTONIO,                §
PLANNED PARENTHOOD SOUTH            §
TEXAS, and DELANTERO                §
INVESTORS, LTD.,                    §
        Defendants and Respondents §                BEXAR COUNTY, TEXAS

────────────────────────────────────────────────────────────────
                     PLAINTIFF THELMA FRANCO’S
                  NOTICE OF INTERLOCUTORY APPEAL
────────────────────────────────────────────────────────────────

TO THE HONORABLE CLERK OF THE COURT:

      NOW COMES Thelma Franco, Plaintiff in the above styled and numbered

cause, who desires to appeal the hereinafter referenced order and, therefore,

files this Plaintiff Thelma Franco’s Notice of Interlocutory Appeal.

      1.     The identity of the trial court—plus the case style and cause number

at the trial court—are as indicated in the style and caption hereinabove of this

Notice of Interlocutory Appeal.

      2.     This is an appeal from the trial court order, dated January 29, 2015.

Said order was issued in the form of a letter ruling and is attached hereto.
      3.    Thelma Franco, the Plaintiff in the above styled and numbered

cause, appeals the aforementioned order to the Fourth District Court of Appeals.

      4.    The appeal of this case is an interlocutory appeal under TEX. CIV.

PRAC. & REM. CODE § 51.014(a)(4), which permits appeals from an order that

grants or refuses a temporary injunction or overrules a motion to dissolve a

temporary injunction as provided by Chapter 65.

      5.    This interlocutory appeal is accelerated under TEX. R. APP. P. 28.1.

                                            Respectfully submitted,




                                            _________
                                            DENNIS J. DROUILLARD
                                            State Bar No. 00793641

                                            LAW OFFICE OF DENNIS DROUILLARD
                                            Riverview Towers
                                            111 Soledad, Suite 339
                                            San Antonio, Texas 78205
                                            Telephone: (210) 299-7680
                                            Facsimile: (210) 299-7780
                                            E-mail: DennisDrouillard@aol.com

                                            ATTORNEY FOR PLAINTIFF,
                                            THELMA FRANCO




                                        2
                         CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the above and foregoing
document has this day been served to the person and by the method indicated:

      Counsel for Defendant Roderick Sanchez, As Director of Development
      Services for the City of San Antonio:

            Mr. Shawn Fitzpatrick
            FITZPATRICK & KOSANOVICH, P.C.
            Post Office Box 831121
            San Antonio, Texas 78283-1121
            Via E-file to skf@fitzkoslaw.com

      Counsel for Defendant City of San Antonio:

            Ms. Deborah Lynne Klein
            Assistant City Attorney
            OFFICE OF THE CITY ATTORNEY FOR THE
              CITY OF SAN ANTONIO
            Litigation Division
            111 Soledad, Tenth Floor
            San Antonio, Texas 78205
            Via E-file to Deborah.Klein@sanantonio.gov

      Counsel for Defendant Planned Parenthood South Texas:

            Mr. Mark G. Sessions
            STRASBURGER & PRICE, LLP
            2301 Broadway
            San Antonio, TX 78215-1157
            Via E-file to Mark.Sessions@strasburger.com




                                      3
                   CERTIFICATE OF SERVICE
                          (continued)


Counsel for Defendant Delantero Investors, Ltd.


      Mr. Merritt Clements
      STRASBURGER & PRICE, LLP
      2301 Broadway Street
      San Antonio, TX 75215
      Via E-file to Merritt.Clements@strasburger.com


Signed on February 3, 2015.




                                     Dennis J. Drouillard
                                     Attorney for Plaintiff




                                 4